DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 1/4/2021 has been entered.
Claim 6 is objected to
Claims 1, 9, and 15 are amendedClaims 1-20 are pending


Response to Arguments
1.) Applicant’s amendment to claims 1, 9, and 15 filed on 1/4/2021 regarding “…decrypts the read data into the decryption data based on the elapsed of time from the first time to the second time” necessitated the new ground(s) of rejection presented in this Office action. Therefore, Applicant's arguments with respect to claims 2-8 and 10-14 have been considered but are moot in view of the new ground(s) of rejection.

Allowable subject matter

Claim 6 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.




 Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


1.) Claims 1 and 9-11 are rejected under 35 U.S.C. 103 as being unpatentable over US 20130198525, Spies in view of US 20120260023, Nagai
	In regards to claim 1, Spies teaches an encryption device, comprising:  	a counter configured to generate a first timestamp for a first time(see US 20130198525, Spies, para. 0040, where counters are used for generating timestamps);an encryption/decryption unit configured to concatenate security data and the first timestamp into concatenated data(see US 20130198525, Spies, para. 0040 and fig. 3, where the key derivation engine combines a shared key and counter[i.e. timestamp] information to generate a count specific key for encryption), encrypt the concatenated data into encryption data(see US 20130198525, Spies, para. 0053 and fig. 10, where augmented string, comprising original data and embedded data, wherein the embedded data may include any encryption information associated with encryption[e.g. count specific key comprising timestamp and shared key info.]), transmit the encryption data to a memory device(see US 20130198525, Spies, para. 0013, where the embedded information is encrypted and stored in a database), and decrypt read data transmitted from the memory device into decryption data(see US 20130198525, Spies, para. 0038, where the encrypted information is decrypted when the information is read from the database); and  	However, Nagai teaches a timer configured to inform the counter and the encryption/decryption unit of an elapse of time from the first time to a second time, such that the counter generates a second timestamp for the second time(see US 20120260023, Nagai, para. 0023, where an elapsed-time measurement unit starts count of elapsed time, wherein a reception unit receives time information[e.g. a 1st and 2nd time] and a calculation unit configured to calculate an elapsed time) and the encryption/decryption unit decrypts the read data into the decryption data based on the elapse of time from the first time to the second time(see US 20120260023, Nagai, para. 0136 and 0153, where data decryption is based on an encryption key being valid, wherein the encryption key valid time is determined based on the counter value output from the elapsed-time measurement unit); 	wherein checking logic implemented by the encryption device is configured to check whether a decryption timestamp of the decryption data is identical to the first  timestamp(see US 20120260023, Nagai, fig. 15, steps 173, 174, and 175, where an encryption key valid time is compared to received time[i.e. timestamp] information). 	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Spies with the teaching of Nagai because a user would have been motivated to enhance data security by preventing data information used by Spies from being leaked from storage by applying timing synchronization between a host and storage device(see Nagai, para. 0005)
In regards to claim 9, Spies teaches a system on chip (SoC), comprising:a processor configured to generate security data(see US 20130198525, Spies, fig. 3, item 32, where a key generator generates a shared key);a counter configured to generate a timestamp to be concatenated with the security data(see US 20130198525, Spies, para. 0040, where counters are used for generating timestamps);a timer configured to periodically request an update of the timestamp(see US 20130198525, Spies, para. 0061, where counter generates a new count[i.e. timestamp] after a period of time); and an encryption/decryption unit configured to concatenate the security data and the timestamp into concatenated data(see US 20130198525, Spies, para. 0040 and fig. 3, where the key derivation engine combines a shared key and counter[i.e. timestamp] information to generate a count specific key for encryption), encrypt the concatenated data into encryption data(see US 20130198525, Spies, para. 0053 and fig. 10, where augmented string, comprising original data and embedded data, wherein the embedded data may include any encryption information associated with encryption[e.g. count specific key comprising timestamp and shared key info.]), and transmit the encryption data to a memory device in response to a write command of the processor for storing the security data in the memory device(see US 20130198525, Spies, para. 0013, where the embedded information is encrypted and stored in a database that may implicitly in response to a read command), and  	Spies does not teach decrypt read data transmitted from the memory device into decryption data in response to a request of the timer or a request of the processor and based on an elapse of time from a first time when the timestamp of the concatenated data is generated to a second time, 	wherein checking logic implemented by the system on chip is configured to check whether a decryption timestamp of the decryption data is valid 	However, Nagai teaches decrypt read data transmitted from the memory device into decryption data in response to a request of the timer or a request of the processor and based on an elapse of time from a first time when the timestamp of the concatenated data is generated to a second time(see US 20120260023, Nagai, para. 0136 and 0153, where data decryption is based on an encryption key being valid, wherein the encryption key valid time is determined based on the counter value output from the elapsed-time measurement unit), 	wherein checking logic implemented by the system on chip is configured to check whether a decryption timestamp of the decryption data is valid(see US 20120260023, Nagai, fig. 15, steps 173, 174, and 175, where an encryption key valid time is compared to received time[i.e. timestamp] information). 	It would have been obvious to one of ordinary skill in the art before the effective (see Nagai, para. 0005)
 	In regards to claim 10, the combination of Spies and Nagai teach the system on chip of claim 9, wherein an update period of the timestamp is a pre-determined value or a value changed by the request of the processor(see US 20130198525, Spies, para. 0061, where a counter may generate for predetermined periods of time[e.g. daily, hourly, etc]).
 	In regards to claim 11, the combination of Spies and Nagai teach the system on chip of claim 10, wherein the counter is further configured to increase or decrease a value of the timestamp per the update period(see US 20130198525, Spies, para. 0061, where a counter may generate for predetermined periods of time[e.g. daily, hourly, etc]).

2.) Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over US 20130198525, Spies in view of US 20010052071, Kudo and further in view of US 20170366340, Wyseur
In regards to claim 2, the combination of Spies and Kudo teach the encryption device of claim 1. The combination of Spies and Kudo do not teach wherein each of a size of the security data and a size of the first timestamp is identical to a size of a unit of  (see US 20170366340, Wyseur, para. 0010, where plaintext input to an encryption engine may be converted to the same bit length). 	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of the combination of Spies and Kudo with the teaching of Wyseur because a user would have been motivated to provide data security by performing cryptographic processing on Spies data information using fixed sized data blocks(see Wyseur, para. 0010)

3.) Claims 3, 5, 7, and 12 are rejected under 35 U.S.C. 103 as being unpatentable over US 20130198525, Spies in view of US 20120260023, Nagai and further in view of US 20070169181, Roskind
In regards to claim 3, the combination of Spies and Nagai teach the encryption device of claim 1. The combination of Spies and Nagai do not teach wherein the checking logic is further configured to output an error indicating that the memory device is attacked, when the decryption timestamp is not identical to the first timestamp. 	However, Roskind teaches wherein the checking logic is further configured to output an error indicating that the memory device is attacked, when the decryption timestamp is not identical to the first timestamp(see US 20070169181, Roskind, para. 0013, if two hashes containing time stamp information do not match, a failure[i.e. error] message is generated). 	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of the combination of Spies and Nagai with the teaching of Roskind because a user would have been motivated to enhance data security by authenticating a user who wishes to access the encrypted data, taught by Spies, using time sensitive hash values in order to prevent unauthorized access to data(see Roskind, para. 0012)
In regards to claim 5, the combination of Spies and Nagai teach the encryption device of claim 1. The combination of Spies and Nagai do not teach wherein the encryption/decryption unit is further configured to further concatenate an address for the security data with the concatenated data into which the security data and the first timestamp are concatenated 	However, Roskind teaches wherein the encryption/decryption unit is further configured to further concatenate an address for the security data with the concatenated data into which the security data and the first timestamp are concatenated (see US 20070169181, Roskind, para. 0033-0040, where a fully qualified domain name is generated by concatenating timestamp, domain name[i.e. address], password, etc). 	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of the combination of Spies and Nagai with the teaching of Roskind because a user would have been motivated to enhance data security by authenticating a user who wishes to access the encrypted (see Roskind, para. 0012)
In regards to claim 7, the combination of Spies, Nagai, and Roskind teach the encryption device of claim 5. The combination of Spies and Nagai do not teach wherein the checking logic is further configured to, when the decryption timestamp is not identical to the first timestamp or a decryption address of the decryption data is not identical to the address for the security data, output an error indicating that the memory device is attacked 	However, Roskind teaches wherein the checking logic is further configured to, when the decryption timestamp is not identical to the first timestamp or a decryption address of the decryption data is not identical to the address for the security data, output an error indicating that the memory device is attacked (see US 20070169181, Roskind, para. 0013, if two hashes containing time stamp information do not match, a failure[i.e. error] message is generated). 	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of the combination of Spies and Nagai with the teaching of Roskind because a user would have been motivated to enhance data security by authenticating a user who wishes to access the encrypted data, taught by Spies, using time sensitive hash values in order to prevent unauthorized access to data(see Roskind, para. 0012)
 	In regards to claim 12, the combination of Spies and Nagai teach the system on chip of claim 9. The combination of Spies and Nagai do not teach wherein the checking  (see US 20070169181, Roskind, para. 0013, if two hashes containing time stamp information do not match, a failure[i.e. error] message is generated). 	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of the combination of Spies and Nagai with the teaching of Roskind because a user would have been motivated to enhance data security by authenticating a user who wishes to access the encrypted data, taught by Spies, using time sensitive hash values in order to prevent unauthorized access to data(see Roskind, para. 0012)

4.) Claims 4, 13, and 14 are rejected under 35 U.S.C. 103 as being unpatentable over US 20130198525, Spies in view of US 20120260023, Nagai and further in view of US 20130007471, Grab
In regards to claim 4, the combination of Spies and Nagai teach the encryption device of claim 1, wherein the encryption/decryption unit is further configured to, when the decryption timestamp is identical to the first timestamp, encrypt the concatenated data into new encryption data(see US 20130198525, Spies, para. 0053 and fig. 10, where augmented string, comprising original data and embedded data, wherein the embedded data may include any encryption information associated with encryption[e.g. count specific key comprising timestamp and shared key info.]); and transmit the new encryption data to the memory device(see US 20130198525, Spies, para. 0013, where the embedded information is encrypted and stored in a database); 	the combination of Spies and Nagai do not teach concatenate security data of the decryption data and the second timestamp 	However, Grab teaches concatenate security data of the decryption data and the second timestamp (see US 20130007471, Grab, fig. 9, para. 0057, 0095, when a hash values comprising timestamp information are judged to be valid[i.e. via matching a last time], time information may be updated). 	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of the combination of Spies and Nagai with the teaching of Grab because a user would have been motivated to prevent unauthorized devices from accessing the data taught by Spies by tracking failed attempts at verification and flagging an unauthorized device to a registration server(see Grab, para. 0103)
 	In regards to claim 13, the combination of Spies and Nagai teach the system on chip of claim 9, encrypt the concatenated data into new encryption data(see US 20130198525, Spies, para. 0053 and fig. 10, where augmented string, comprising original data and embedded data, wherein the embedded data may include any encryption information associated with encryption[e.g. count specific key comprising timestamp and shared key info.]); and transmit the new encryption data to the memory device(see US 20130198525, Spies, para. 0013, where the embedded information is encrypted and stored in a database); 	the combination of Spies and Nagai do not teach wherein the encryption/decryption unit is further configured to, when the decryption timestamp is valid, in response to the request of the timer, concatenate security data of the decryption data and a new timestamp updated by the counter 	However, Grab teaches wherein the encryption/decryption unit is further configured to, when the decryption timestamp is valid, in response to the request of the timer, concatenate security data of the decryption data and a new timestamp updated by the counter (see US 20130007471, Grab, fig. 9, para. 0057, 0095, when a hash values comprising timestamp information are judged to be valid[i.e. via matching a last time], time information may be updated). 	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of the combination of Spies and Nagai with the teaching of Grab because a user would have been motivated to prevent unauthorized devices from accessing the data taught by Spies by tracking failed attempts at verification and flagging an unauthorized device to a registration server(see Grab, para. 0103)
 	In regards to claim 14, the combination of Spies, Nagai and Grab teach the system on chip of claim 13. The combination of Spies and Grab do not teach wherein (see US 20120260023, Nagai, fig. 15, steps 173, 174, and 175, where an encryption key valid time is compared to received time[i.e. timestamp] information). 	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of the combination of Spies and Nagai with the teaching of Grab because a user would have been motivated to prevent unauthorized devices from accessing the data taught by Spies by tracking failed attempts at verification and flagging an unauthorized device to a registration server(see Grab, para. 0103)
6.) Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over US 20130198525, Spies in view of US 20120260023, Nagai and further in view of US 20070169181, Roskind and further in view of US 8364682, Gershony
 	In regards to claim 8, the combination of Spies, Nagai, and Roskind teach the encryption device of claim 5,encrypt the concatenated data into new encryption data(see US 20130198525, Spies, para. 0053 and fig. 10, where augmented string, comprising original data and embedded data, wherein the embedded data may include any encryption information associated with encryption[e.g. count specific key comprising timestamp and shared key info.]); and transmit the new encryption data to the memory device(see US 20130198525, Spies, para. 0013, where the embedded information is encrypted and stored in a database); and 	the combination of Spies, Nagai, and Roskind do not teach wherein the encryption/decryption unit is further configured to, when the decryption timestamp is identical to the first timestamp and a decryption address of the decryption data is identical to the address for the security data,    concatenate security data of the decryption data, the decryption address of the decryption data, and the second timestamp 	However, Gershony teaches wherein the encryption/decryption unit is further configured to, when the decryption timestamp is identical to the first timestamp and a decryption address of the decryption data is identical to the address for the security data,    concatenate security data of the decryption data, the decryption address of the decryption data, and the second timestamp(see US 8364682, Gershony, col. 6, lines 30-42 and fig. 2, where data information comprising a timestamp, IP address, and ID[i.e. security data] may be joined when the IP address and timestamp information matches of the records). 	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of the combination of Spies, Nagai, and Roskind with the teaching of Gershony because a user would have been motivated to track the integrity of processed data by Spies by combining identifier (see Gershony, col. 1, lines 36-42)
6.) Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over US 20150033038, Goss in view of US 20120260023, Nagai 	In regards to claim 15, Goss teaches an electronic device, comprising:a memory device configured to store first encryption data into which first security data and a first timestamp are encrypted(see US 20150033038, Goss, para. 0031 and 0118-0121, where a system may comprise one or more chips wherein a data page of memory is time stamped, integrity checked[i.e. security data] and encrypted); and 	store second encryption data, into which the first security data and a second timestamp different from the first timestamp are encrypted, in the memory device instead of the first encryption data based on the checked result(see US 20150033038, Goss, para. 0526 and fig. 29, where data in secure memory may be transferred to a encryption engine[6720] and subsequently stored in a DRAM[6280]); 	Goss does not teach a system on chip (SoC) configured to decrypt the first encryption data stored in the memory device based on an elapse of time from a first time when the first timestamp of the first encryption data is generated to a second time, and  	check whether the first timestamp is valid to obtain a checked result; 	However, Nagai teaches a system on chip (SoC) configured to decrypt the first encryption data stored in the memory device based on an elapse of time from a first time when the first timestamp of the first encryption data is generated to a second time (see US 20120260023, Nagai, para. 0136 and 0153, where data decryption is based on an encryption key being valid, wherein the encryption key valid time is determined based on the counter value output from the elapsed-time measurement unit), and  	check whether the first timestamp is valid to obtain a checked result(see US 20120260023, Nagai, fig. 15, steps 173, 174, and 175, where an encryption key valid time is compared to received time[i.e. timestamp] information). 	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Goss with the teaching of Nagai because a user would have been motivated to enhance data security by preventing page information used by Goss from being leaked from storage by applying timing synchronization between a host and storage device(see Nagai, para. 0005)

7.) Claims 16-19 are rejected under 35 U.S.C. 103 as being unpatentable over US 20150033038, Goss in view of US 20120260023, Nagai and further in view of US 20130198525, Spies
 	In regards to claim 16, the combination of Goss and Nagai teach the electronic device of claim 15. The combination of Goss and Nagai do not teach wherein the system on chip comprises:  (see US 20130198525, Spies, para. 0061, where counter generates a new count[i.e. timestamps] after a period of time);a timer configured to request an update of the first timestamp as a time elapses from the first time to the second time(see US 20130198525, Spies, para. 0061, where counter generates a new count[i.e. timestamp] after a period of time); andan encryption/decryption unit configured to concatenate the first security data and the second timestamp into concatenated data(see US 20130198525, Spies, para. 0040 and fig. 3, where the key derivation engine combines a shared key and counter[i.e. timestamp] information to generate a count specific key for encryption), encrypt the concatenated data into the second encryption data(see US 20130198525, Spies, para. 0053 and fig. 10, where augmented string, comprising original data and embedded data, wherein the embedded data may include any encryption information associated with encryption[e.g. count specific key comprising timestamp and shared key info.]), and transmit the second encryption data to the memory device, based on the checked result, in response to a request of the timer(see US 20130198525, Spies, para. 0013, where the embedded information is encrypted and stored in a database). 	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of the combination of Goss and Nagai with the teaching of Spies because a user would have been motivated to preserve sensitive data formatting during a cryptographic operation before storing the plurality of data objects in the various memory modules taught by Chen(see Spies, para. 0007)
 	In regards to claim 17, the combination of Goss, Nagai, and Spies teach the electronic device of claim 16, wherein the system on chip further comprises:a checking logic configured to check whether the first timestamp is identical to the third timestamp(see US 20120260023, Nagai, fig. 15, steps 173, 174, and 175, where an encryption key valid time is compared to received time[i.e. timestamp] information). 	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of the combination of Goss and Nagai with the teaching of Spies because a user would have been motivated to preserve sensitive data formatting during a cryptographic operation before storing the (see Spies, para. 0007)
 	In regards to claim 18, the combination of Goss, Nagai, and Spies teach the electronic device of claim 16, wherein checking logic implemented by the system on chip is configured to check whether the first timestamp is identical to the third timestamp or the second timestamp (see US 20120260023, Nagai, fig. 15, steps 173, 174, and 175, where an encryption key valid time is compared to received time[i.e. timestamp] information). 	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of the combination of Goss and Nagai with the teaching of Spies because a user would have been motivated to preserve sensitive data formatting during a cryptographic operation before storing the plurality of data objects in the various memory modules taught by Goss(see Spies, para. 0007)
 	In regards to claim 19, the combination of Goss, Nagai, and Spies teach the electronic device of claim 16, wherein the system on chip further comprises a processor configured to request the first security data of the first encryption data stored in the memory device (see US 20130198525, Spies, para. 0038, where the encrypted information is decrypted when the information is read from the database). 	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of the combination of Goss and Nagai with the teaching of Spies because a user would have been motivated to (see Spies, para. 0007)
8.) Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over US 20150033038, Goss in view of US 20120260023, Nagai and further in view of US 20130198525, Spies and further in view of US 20130268764, Valdes
 	In regards to claim 20, Goss, Nagai, and Spies teach the electronic device of claim 19. The combination of Goss, Nagai, and Spies do not teach wherein the encryption/decryption unit is further configured to, when the first timestamp is valid, output the first security data to the processor, in response to a request of the processor(see US 20130268764, Valdes, para. 0070, where in response to a valid timestamp, data is signed and stored). 	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of the combination of Goss, Nagai, and Spies with the teaching of Valdes because a user would have been motivated to attest to the data accuracy and security of information processed by the combination of Goss, Nagai, and Spies by using a verification system, taught by Valdes, in order to alert a user of potential threats(see Valdes, para. 0074)


CONCLUSION
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGORY LANE whose telephone number is (571)270-7469.  The examiner can normally be reached on 571 270 7469 from 8:00 AM to 6:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Taghi Arani, can be reached on 571 272 3787.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/GREGORY A LANE/Examiner, Art Unit 2438                                                                                                                                                                                                        


/TAGHI T ARANI/Supervisory Patent Examiner, Art Unit 2438